Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-4, 6, 15-17, and 21-22 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical fiber comprising: a glass fiber; a primary resin layer coating an outer periphery of the glass fiber;   a secondary resin layer coating; wherein a pH of the primary resin layer is greater than a pH of the secondary resin layer; in combination with the other recited limitations in the claim. 
Claims 2-4, 6, 15-17, and 21-22 are allowable as dependent upon claim 1.
Claims 8-11, 13, 18-20, and 23-24 are allowed. 
Independent claim 8 is allowed because the prior art does not teach or suggest a method for manufacturing an optical fiber comprising a glass fiber, a primary resin layer coating an outer periphery of the glass fiber, and a secondary resin layer coating an outer periphery of the primary resin layer, the method comprising: a step of curing a resin composition for a primary resin layer by irradiation with ultraviolet rays;   a step of curing a resin composition for a secondary resin layer by irradiation with ultraviolet rays to form the secondary resin layer, wherein when the resin composition for the primary resin layer and the resin composition for the secondary resin layer are cured, a pH of the primary resin layer is greater than a pH of the secondary resin layer; in combination with the other recited limitations in the claim. 
Claims 9-11, 13, 18-20, and 23-24 are allowable as dependent upon claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883